Citation Nr: 1631510	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  09-22 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to April 14, 2015, and an evaluation in excess of 30 percent thereafter for right wrist carpal tunnel syndrome.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to April 14, 2015, and an evaluation in excess of 20 percent thereafter for left wrist carpal tunnel syndrome.

3.  Entitlement to an initial compensable evaluation for status post tonsillectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 2004 to March 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2010.  A transcript of the hearing is of record.

In a January 2014 decision, the Board granted 10 percent evaluations for left and right wrist carpal tunnel syndrome, denied evaluations in excess of 10 percent for the disabilities and remanded the claim of entitlement to a compensable rating for status post tonsillectomy.   The Veteran appealed the Board's denial of evaluations in excess of 10 percent for left and right carpal tunnel syndrome to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court granted a joint motion of the parties and remanded the claims to the Board for action consistent with the joint motion.  In February 2015, the Board remanded the claims for increased initial evaluations for right and left carpal tunnel syndrome and status post tonsillectomy.  In an August 2015 rating decision, the Appeals Management Center (AMC) increased the rating for right wrist carpal tunnel syndrome to 30 percent and the rating for left carpal tunnel syndrome to 20 percent, effective April 14, 2015.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the issues on appeal are decided. 

Pursuant to the February 2015 Board remand, additional VA examination reports were provided in April 2015 for bilateral carpal tunnel syndrome, and in May 2015 for status post tonsillectomy.  

As discussed below, the Board finds the April 2015 and May 2015 VA examination reports to be inadequate for adjudicative purposes.  

With regard to the Veteran's left and right carpal tunnel, the April 2015 VA examiner noted the Veteran began having carpal tunnel symptoms in active service in connection with work as a dental assistant.  She reported current symptoms of pins and needles when doing exercises involving the wrists, writing, typing for extended periods, doing her hair, or driving and that she frequently repositioned her hands while driving to avoid pain, tension, and tightness in the wrists and forearms.  The examiner noted the Veteran was right hand dominant and had bilateral symptoms of moderate intermittent pain, mild paresthesias, mild numbness, and occasional radiating pain towards the elbows, with hypoactive deep tendon reflexes at the triceps and brachioradialis and normal muscle strength, light touch sensation, and upper extremity nerves and radicular groups.  The examiner opined that the Veteran's bilateral carpal tunnel syndrome impacted her ability to work because repetitive motion would produce tingling, numbness, and pain that would limit her ability to write or type for prolonged periods.  However, the examiner did not provide an assessment as to the severity of the impairment associated with carpal tunnel syndrome of each upper extremity.  See Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the Veteran's claim for a compensable rating for status post tonsillectomy, the Board finds the May 2015 VA examination report to be inadequate because the examiner did not provide findings necessary to rate the disability, specifically what symptoms were associated with nasopharyngeal regurgitation and whether there was objective evidence of hoarseness, speech impairment, difficulty swallowing, or inflammation.  The May 2015 examiner noted 2014 diagnoses of mildly shortened soft palate and velar insufficiency, indicated that the Veteran began experienced symptoms that sounded like nasopharyngeal reflux about three months after a 2006 tonsillectomy, and that she continued to have mild nasopharyngeal regurgitation.  The examiner noted that the Veteran had asymmetry of the palatal rim and that the disability did not impact her ability to work.  

In order to substantially comply with the February 2015 Board remand, the claims must be remanded for additional VA examinations that address all requested inquiries.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA treatment records for the period from May 2013 to the present.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA treatment records for the period from May 2013 to the present.

2. Then, the Veteran should be afforded a VA examination to determine the current degree of severity of her bilateral carpal tunnel syndrome.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  With respect to each nerve affected by carpal tunnel syndrome, the examiner should provide an opinion as to whether there is mild, moderate, or severe incomplete paralysis or complete paralysis of the nerve.

The rationale for all opinions expressed should be provided.

3. The Veteran should also be afforded a VA examination to determine the current degree of severity of the status post tonsillectomy disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

In particular, the examiner should determine whether the disability is manifested by symptoms of hoarseness, inflammation, speech impairment, and/or difficulty swallowing.  The examiner also should provide an assessment of the effects of the disability on the Veteran's ability to function in an occupational setting.

The rationale for all opinions expressed should be provided.

4. The RO or the AMC also should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


